DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status
Acknowledgment is made of the amendment filed on 1/31/2022 which cancelled claims 17-20. Claims 1-16 are currently pending.  



Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a processing system operatively coupled to said cameras to receive data therefrom, said processing system having a processor configured with a set of instructions to evaluate said data to determine a set of measurements associated with a vehicle within said associated fields of view, said set of vehicle measurements including a plurality of wheel alignment measurements, together with at least one measurement of a spatial relationship between said support structure and said vehicle; at least one vehicle safety system sensor alignment and/or calibration assistance structure secured to said support structure by a mounting fixture, said mounting fixture relative to said support structure responsive to said determined set of vehicle measurements. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious processing, within a processing system, said acquired image data to determine a set of measurements associated with said vehicle, said set of vehicle measurements including a plurality of wheel alignment angle measurements and at least one measurement of a spatial relationship between said support structure and said vehicle; and responsive to said determined set of vehicle measurements, aligning said target structure to a feature or component of said vehicle by automatically altering, under control of said processing system, a position, an orientation, or both a position and orientation, of said target structure on said support structure. These limitations in combination with the other limitations of claim 7 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious a processing system operatively coupled to said cameras to 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Although Murray (US PGPub 2005/0096807) discloses a pair of camera modules secured in a laterally spaced arrangement to said crossbeam, each of said camera modules including at least one camera aligned such that associated fields of view are oriented in a forward direction towards a vehicle service area (Figs. 2 and 6-7, paras. [0012]-[0013], [0107]-[0110], sensor modules 79, 81 are attached to bar 77 and face towards the vehicle to be serviced); a processing system operatively coupled to said cameras to receive data therefrom (Fig. 3 and paras. [0031]-[0033], [0043]-[0050], [0063], [0080]-[0085], [0113], a computer is coupled to the image sensor modules), said processing system having a processor configured with a set of instructions to evaluate said data to determine a set of measurements associated with a vehicle within said associated fields of view, said set of vehicle measurements including a plurality of wheel alignment measurements, together with at least one measurement of a spatial relationship between said support structure and said vehicle (Figs. 1-4 and 6-7, paras. [0015], [0031]-[0035], [0043]-[0053], [0059], [0061]-[0064], [0066]-[0074], [0079]-[0085], [0095]-[0100], [0107]-[0109], [0113], the computer uses measurements from image sensors and the distance between the image sensors to determine the angles of the wheels of the vehicle. The image sensors 79, 81 mounted on the apparatus 60 image the targets mounted on the wheels to measure the orientation of the apparatus 60); at least one target structure secured to said crossbeam by a mounting fixture (Figs. 6-7, paras. [0104]-[0108], [0110]-[0111], mirror 61 is supported by 77), Murray does not teach or render obvious wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said vehicle safety system sensor alignment and/or calibration assistance structure relative to said support structure responsive to said determined set of vehicle measurements, responsive to said determined set of vehicle measurements, aligning said target structure to a feature or component of said vehicle by automatically altering, under control of said processing system, a position, an orientation, or both a position and orientation, of said target structure on said support structure, or wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said target structure responsive to said determined set of vehicle measurements.
January (US Patent No. 6,498,959) discloses a pair of cameras arranged on a horizontal beam assembly mounted on vertical columns to detect optical targets on wheels of a vehicle (Figs. 1-3, 5-12, cameras 24L, 24R), but January does not teach or suggest wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said vehicle safety system sensor alignment and/or calibration assistance structure relative to said support structure responsive to said determined set of vehicle measurements, or responsive to said determined set of vehicle measurements, aligning said target structure to a feature or component of said vehicle by automatically altering, under control of said processing system, a position, an orientation, or both a position and orientation, of said target structure on said support structure, or at least one target structure secured to said support structure by an adjustment mechanism configured to position and/or orient said at least one target structure relative to both said support structure and said vehicle, wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said target structure responsive to said determined set of vehicle measurements.
Kim (US PGPub 2015/0145999) discloses a vehicle safety system sensor alignment and/or calibration assistance structure that includes multiple target structures coupled to an adjustment mechanism (Figs. 2-6, paras. [0018], [0063]-[0068], [0078], [0086], [0088]-[0095], [0137]-[0141], first LCD monitors 321 are mounted on frame unit 110 and are movable using moving unit 330, and second LCD monitor 421 is movable on frame unit 110 using moving unit 430), but Kim does not describe or render obvious a pair of camera modules on the support structure and a processing system coupled to the cameras to receive data therefrom, said processing system having a processor configured with a set of instructions to evaluate said data to determine a set of vehicle measurements including a plurality of wheel alignment measurements, wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said vehicle safety system sensor alignment and/or calibration assistance structure relative to said support structure responsive to said determined set of vehicle measurements, responsive to said determined set of vehicle measurements, or responsive to said determined set of vehicle measurements, aligning said target structure to a feature or component of said vehicle by automatically altering, under control of said processing system, a position, an orientation, or both a position and orientation, of said target structure on said support structure, or wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said target structure responsive to said determined set of vehicle measurements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882